 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALEX LEONARD AZEVEDO,                            No. 2:18-cv-2276 AC P
12                         Petitioner,
13           v.                                        ORDER and
14    JOE GAROFALO,                                    FINDINGS AND RECOMMENDATIONS
      Colusa County Sheriff,
15
                           Respondent.
16

17          Petitioner proceeds pro se and in forma pauperis with this habeas corpus action filed

18   pursuant to 28 U.S.C. § 2254. Petitioner commenced this action while an inmate in the Colusa

19   County Jail; he has since been transferred to Deuel Vocational Institution (DVI), under the

20   authority of the California Department of Corrections and Rehabilitation. By order filed

21   November 8, 2018, the court dismissed petitioner’s original habeas petition with leave to file an

22   amended petition within thirty days. See ECF No. 7. The court instructed that the amended

23   petition must be limited to a challenge of petitioner’s 2016 conviction and sentence in the Colusa

24   County Superior Court, in Case No. CR58243, and demonstrate exhaustion of petitioner’s state

25   court remedies. Id.

26          On December 19, 2018, in response to petitioner’s apparent confusion among his

27   numerous cases pending in this court, the undersigned granted petitioner an additional thirty days

28   to file an amended petition, and informed him that “no further extensions of time will be
                                                       1
 1   granted.” ECF No. 10 at 3. The court also informed petitioner that “[f]ailure . . . to timely
 2   comply with this order will result in a recommendation that this action be dismissed without
 3   prejudice.” Id.
 4           The extended deadline, January 18, 2019, has passed without petitioner filing an amended
 5   petition. Review of the docket demonstrates that, despite petitioner’s transfer to DVI, he has
 6   remained in contact with the court and filed duplicate changes of address in the instant case. It is
 7   thus reasonable to infer that petitioner is aware of the deadline in this case. Therefore, the
 8   undersigned will recommend dismissal of this case without prejudice.
 9           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly
10   assign a district judge to this case.
11           Further, IT IS HEREBY RECOMMENDED that this action be dismissed without
12   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
13           These findings and recommendations are submitted to the United States District Judge
14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)
15   days after being served with these findings and recommendations, petitioner may file written
16   objections with the court. Such a document should be captioned “Objections to Magistrate
17   Judge’s Findings and Recommendations.” Petitioner is advised that failure to file objections
18   within the specified time may waive the right to appeal the District Court’s order. Martinez v.
19   Ylst, 951 F.2d 1153 (9th Cir. 1991).
20   DATED: January 30, 2019
21

22

23

24

25

26

27

28
                                                        2
